LUNSFORD DOLE PHILLIPS #4407
7 Waterfront Plaza, Suite 400
500 Ala Moana Blvd.
Honolulu, Hawaii 96813
Tel: (808)543-2055; Fax (808)543-2010
 lunsfordp001@hawaii.rr.com
Attorney for Plaintiffs

            IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF HAWAII

GARRICK LAU,      )            Civil No. 18-00295 DKW-RT
WILSON LAU and    )
MABEL LAU         )
    Plaintiffs    )            PLAINTIFFS’ CONCISE STATEMENT
                  )            OF FACTS IN OPPOSITION TO
          v.      )            DEFENDANTS’ SUMMARY JUDGMENT
                  )            MOTION; DECLARATION OF
                  )            WILSON LAU; EXHIBITS A-C;
HONOLULU PARK     )            CERTIFICATE OF SERVICE
PLACE, AOAO; CRAIG )
WILLIAMS; REBECCA )
FRIEDMAN; RICHARD )
BALDWIN; MELANIE )
KING; KATHERINE   )
CROSIER; TRAPPEUR )
RAHN; CHRISTINE   )
TRECKER; DENNIS   )
PADLOCK; KELLY    )
BREHM; TOM HEIDEN;)
GARRY BELEN,      )
WALTER MIRANDA )
     Defendants   )

                         CONCISE STATEMENT

      Plaintiffs, through their undersigned counsel, pursuant to LR56.1,
submit this concise statement of facts material to Defendants’ Motion For
Summary Judgment.
RESPONSES TO DEFENDANTS’ CONCISE STATEMENT
      Plaintiffs do not dispute the following facts set forth in Defendants’
Concise Statement of Facts:

      1, 2, 4, 5, 6, 8, 9, 10, 11, 14, 15, 16, 17, 18 and 19

      Plaintiffs do dispute the following facts set forth in Defendants’
Concise Statement of Facts:

      3, 7, 12, 13, 20 and 21

MATERIAL FACTS

      Plaintiffs identify material facts and their evidentiary support:

1. Plaintiffs own two dwelling units at the Honolulu Park Place [“HPP”].

      Defendants’ Concise Statement of Facts [“CSF”] No. 1; ECF Entry
      12, Attachment 1, ¶ 2

2. Plaintiff Garrick Lau is disabled.

      CSF No. 2; ECF Entry 12, Attachment 1, ¶ 4; Attachment 6, ¶ 3

3. Plaintiffs Wilson and Mabel Lau are Garrick’s parents, living with him.

      CSF No. 1; ECF Entry 12, Attachment 1, ¶ 3; Attachment 6, ¶ 2

4. Defendants knew of Garrick’s disability and his parents’ association.

      CSF Nos. 1, 2; ECF Entry 12, Attachments 3, 4 [in their entirety]

5. Plaintiffs requested an accommodation necessary to afford them an equal
      opportunity to use and enjoy their dwellings.

      CSF No. 4; ECF Entry 12, Attachment 1, ¶¶ 5-10; Attachment 4 in its
      entirety; Attachment 7, ¶¶ 5-11, 14; ECF Entry 74, Attachment 1, ¶ 4
6. Defendants denied Plaintiffs’ requested accommodation to park their
     wheelchair-accessible vehicle in the HPP guest parking.

      CSF Nos. 7-10; ECF Entry 12, Attachment 1, ¶ 15; Attachment 4 in
      its entirety, Attachment 6, ¶ 15

7. Plaintiffs requested restoration of permission to park in the HPP guest
      parking on the “first come, first served” basis that Defendants had
      allowed for many years before July 2017.

      ECF Entry 12, Attachment 1, ¶¶ 21-22, ¶ 25; Attachment 5, p.2;
      ECF Entry 74, Attachment 1, ¶ 11

8. In August 2019 Defendants finally made Plaintiffs’ accommodation,
      restoring the status quo ante and thus showing its reasonableness.

      ECF Entry 74, Attachment 4 in its entirety

9. Plaintiffs attest in sufficient detail the non-financial harm they suffered
      for which they had filed a prayer for relief.

      ECF Entry 12, Attachment 1, ¶¶ 17-18; Attachment 6, ¶¶ 17-19; and
      Attachment 7, ¶¶ 17-21

10. Defendants did a “flip-flop” on making the accommodation and did so
     in violation of the HPP governing document.

      ECF Entry 69, Attachment 8, ¶ B(3)(j), ¶ O; ECF Entry 69, CSF No.
      5, ECF Entry *, Attachment 1, ¶¶ 2-3; Attachment 4, in its entirety



DATED: Honolulu, Hawaii, October 12, 2019

/s/ Lunsford Dole Phillips
